405 F.2d 889
Daniel H. DEUTSCH, Evelyn M. Deutsch, Alfred Deutsch, Bernice Deutsch, William Drell, Ethel Drell, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
Nos. 22444-22444-B.
United States Court of Appeals Ninth Circuit.
January 31, 1969.

On Petitions to Review Decisions of the Tax Court of the United States.
Dermot R. Long (argued), Hollywood, Cal., for appellant.
J. Jacobs (argued), Atty., Dept. of Justice, Mitchell Rogovin, Asst. Atty. Gen., Lester R. Uretz, Chief Counsel, IRS, Lee A. Jackson, Gilbert E. Andrews, Jr., Donald A. Statland, Attys., Dept. of Justice, Washington, D. C., for appellees.
Before BARNES, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
The three consolidated cases, as numbered above, are each severally affirmed by us on the opinion of the Tax Court of the United States, filed June 28, 1967, 38 T.C. 118, insofar as it relates to the issues raised on these petitions for review, for the reasons and law therein expressed and cited.